DETAILED ACTION
In response to remarks filed on 28 July 2022
Status of Claims
Claims 1, 2, 4, 6, 7 and 10-15 are pending;
Claims 1 and 11 are currently amended;
Claims 2, 4, 6, 7, 10 and 12-15 were previously presented;
Claims 3, 5, 8 and 9 are cancelled;
Claims 1, 2, 4, 6, 7 and 10-15 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 28 July 2022 have been fully considered. The new limitation added to Claim 1 required the replacement of a secondary reference with another to address it. Applicant’s argument about Claim 7 is not persuasive as the term “mounted to” does not necessarily mean a direct contact connection. In this case, the anti-rotation device is mounted to the axle via the frame. Regarding Claim 11, the term “scheme” is broad. The secondary reference to Baillargeon discloses that the track assembly is used for snow and the wheel assembly is used for firmer ground. Under the broadest reasonable interpretation, the intended use of each assembly is being interpreted as the different schemes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (U.S. Patent No. 3,635,365) in view of Baillargeon (U.S. Patent No. 4,966,242) and Hansen (U.S. Patent Application Publication No. 2010/0012399).
As to Claim 1, Bauer discloses a power machine comprising: 
A frame (#11) having first and second opposing sides (#12, #13), each extending in a direction from a front of the power machine to a rear of the power machine;
A cab (#15) mounted on the frame; and 
A lift arm (#21) assembly pivotally coupled to the frame rearward of at least a portion of the cab and extending forward of the frame;
A first axle assembly (Upper left #50) and a second axle assembly (Lower left #50) each having an axle tube (#150) with an axle (#50) positioned therein and each disposed on a first side of the frame; 
A first drive motor (#33) operably coupled to each of the first and second axles and configured to rotate the first and second axles to drive the first and second wheels; 
A third axle assembly (Upper right #50) and a fourth axle assembly (Upper right #50) each having an axle tube (#150) with an axle (#50) positioned therein and each disposed on a second side of the frame; 
A second drive motor (#32) operably coupled to each of the third and fourth axles and configured to rotate the third and fourth axles to drive the third and fourth wheels.
However, Bauer is silent about the first and second wheels being a first track assembly operably coupled to the first axle and a second track assembly operably coupled to the second axle on the first side of the frame; and is silent about the third and fourth wheels being a third track assembly operably coupled to the third axle and a fourth track assembly operably coupled to the fourth axle on the second side of the frame. Baillargeon discloses a first track assembly (A first of the four #79) operably coupled to the first axle and a second track assembly (A second of the four #79) operably coupled to the second axle on the first side of the frame; and a third track assembly (A third  of the four #79) operably coupled to the third axle and a fourth track assembly (A fourth of the four #79) operably coupled to the fourth axle on the second side of the frame. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the arts to use a first track assembly operably coupled to the first axle and a second track assembly operably coupled to the second axle on the first side of the frame; and a third track assembly operably coupled to the third axle and a fourth track assembly operably coupled to the fourth axle on the second side of the frame. The motivation would have been to adapt the vehicle to different types of terrains. 
Furthermore, Bauer as modified is silent about wherein the first track assembly, the second track assembly, the third track assembly and the fourth track assembly comprises a track frame providing an axle interface configured to engage and be attached to a corresponding one of the axles; a track supported by the track frame; a sprocket configured to drive the track around the track frame: and an idler configured to tension the track on the track frame; wherein the power machine further comprises a plurality of anti-rotation devices each having a stop positioned to engage a different one of the first track frame, second track frame, third frame, and fourth frame, wherein each of the plurality of anti- rotation devices is configured to limit overall rotation of a corresponding track assembly mounted on the corresponding axle such that the corresponding track assembly is allowed to rotate until engagement with the corresponding stop. Hansen discloses wherein a first track assembly (First 14), a second track assembly (Second 14), a third track assembly (Third 14) and a fourth track assembly (Fourth 14) comprises a track frame (60) providing an axle interface (40) configured to engage and be attached to a corresponding one of the axles; a track (76) supported by the track frame; a sprocket (102) configured to drive the track around the track frame: and an idler (170) configured to tension the track on the track frame; wherein a power machine further comprises a plurality of anti-rotation devices each having a stop (292a, 292b) positioned to engage a different one of the first track frame, second track frame, third frame, and fourth frame, wherein each of the plurality of anti-rotation devices is configured to limit overall rotation of a corresponding track assembly mounted on the corresponding axle such that the corresponding track assembly is allowed to rotate until engagement with the corresponding stop (Paragraph 0070). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the first track assembly, the second track assembly, the third track assembly and the fourth track assembly with a track frame providing an axle interface configured to engage and be attached to a corresponding one of the axles; a track supported by the track frame; a sprocket configured to drive the track around the track frame: and an idler configured to tension the track on the track frame; wherein the power machine further comprises a plurality of anti-rotation devices each having a stop positioned to engage a different one of the first track frame, second track frame, third frame, and fourth frame, wherein each of the plurality of anti- rotation devices is configured to limit overall rotation of a corresponding track assembly mounted on the corresponding axle such that the corresponding track assembly is allowed to rotate until engagement with the corresponding stop. The motivation would have been to stabilize the track assembly.
As to Claim 2, Bauer as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Bauer as modified also teaches further comprising a first drive pump (Bauer: #65 of #33) selectively controllable to provide a power signal to the first drive motor and a second drive pump (Bauer: #65 of #32) selectively controllable to provide a power signal to the second drive motor.
As to Claim 4, Bauer as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Bauer as modified also teaches further comprising first, second, third and fourth hubs (Figure 9) each mounted to a respective one of the first axle, second axle, third axle and fourth axle, wherein each of the plurality of hubs is configured to mount, one at a time, both of a wheel (Baillargeon: #33, #37) and a track assembly (Baillargeon: #79) to the corresponding axle such that the power machine can be changed between using wheel type tractive elements and track assembly type tractive elements.
As to Claim 6, Bauer as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Bauer as modified also teaches wherein each of the plurality of anti-rotation devices (Hansen: 292a, 292b) is configured to be removably mounted to the axle tube such that the anti-rotation device can be removed when a wheel is mounted on the corresponding axle instead of a track assembly.
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (U.S. Patent No. 3,635,365) in view of Baillargeon (U.S. Patent No. 4,966,242) and Ambrosio et al (U.S. Patent Application Publication No. 2016/0332554).
As to Claim 7, Bauer discloses power machine comprising: 
A frame (#11) having first and second opposing sides (#12, #13), each extending in a direction from a front of the power machine to a rear of the power machine;
A lift arm (#21) assembly pivotally coupled to the frame and extending forward of the frame;
A first axle (Upper left #50) and the second axle (Upper left #50) both on a first side of the frame; 
A third axle (Upper right #50) and the fourth axle (Upper right #50) both on a second side of the frame; and 
A first drive motor (#33) coupled to the first and second axles and configured to rotate the first and second axles to drive the wheel type tractive elements or track type tractive elements mounted to the first and second axles; 
A second drive motor (#32) coupled to the third and fourth axles and configured to rotate the third and fourth axles to drive the wheel type tractive elements or track type tractive elements mounted to the third and fourth axles;
A plurality of hubs (Figure 9) each mounted to a different one of the first axle, second axle, third axle and fourth axle.
However, Bauer is silent about wherein each of the plurality of hubs has a mounting structure that is configured to accept and secure thereto, one at a time, both a wheel type tractive element and a track assembly type tractive element to the corresponding axle such that the power machine can be converted between using the wheel type tractive elements and the track assembly type tractive elements. Baillargeon discloses wherein each of a plurality of hubs has a mounting structure (Mounting structures for wheels #33, #37 or endless tracks #79) that is configured to accept and secure thereto, one at a time, both a wheel type tractive element (#33, #37) and a track assembly type tractive element (#79) to the corresponding axle such that the power machine can be converted between using the wheel type tractive elements and the track assembly type tractive elements. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make each of the plurality of hubs with a mounting structure that is configured to accept and secure thereto, one at a time, both a wheel type tractive element and a track assembly type tractive element to the corresponding axle such that the power machine can be converted between using the wheel type tractive elements and the track assembly type tractive elements. The motivation would have been to increase the utility of the system by providing means to attach different types of transportation means for different work activities.
Furthermore, Bauer as modified also teaches is silent about a plurality of anti-rotation devices each mounted to a different one of the first, second, third, and fourth axle assemblies, wherein each of the plurality of anti-rotation devices is configured to limit overall rotation of a track of a track assembly type tractive element mounted on the corresponding axle. Ambrosio discloses a plurality of anti-rotation devices (1645) positioned to engage a different one of the first track frame, second track frame, third frame and fourth frame, wherein each of the plurality of anti-rotation devices is configured to limit overall rotation of a corresponding track assembly mounted on the corresponding axle. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of anti-rotation devices each mounted to a different one of the first, second, third, and fourth axle assemblies, wherein each of the plurality of anti-rotation devices is configured to limit overall rotation of a track of a track assembly type tractive element mounted on the corresponding axle. The motivation would have been to stabilize the track assembly.
As to Claim 10, Bauer as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Bauer as modified also teaches wherein each of the plurality of anti-rotation devices (Ambrosio: 1645) is configured to be removably mounted to the axle such that the anti-rotation device can be removed when a wheel type tractive element is mounted on the corresponding axle.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (U.S. Patent No. 3,635,365) in view of Baillargeon (U.S. Patent No. 4,966,242) and Dow et al (U.S. Patent No. 5,533,587).
As to Claim 11, Bauer discloses a power machine comprising:
A frame (#11) having first and second opposing sides (#12, #13), each extending in a direction from a front of the power machine to a rear of the power machine;
A cab (#15) mounted on the frame; 
A lift arm assembly (#21) pivotally coupled to the frame rearward of at least a portion of the cab and extending forward of the frame;
A first axle (Upper left #50) and a second axle (Lower left #50) both on a first side of the frame;
A third axle (Upper right #50) and a fourth axle (Lower right #50) both on a second side of the frame;
A plurality of hubs (Figure 9) each mounted to a different one of the first axle, second axle, third axle and fourth axle;
A first drive motor (#33) coupled to the first and second axles and configured to rotate the first and second axles to drive the wheel type tractive elements or track assembly type tractive elements mounted to the first and second axles;
A second drive motor (#32) coupled to the third and fourth axles and configured to rotate the third and fourth axles to drive the wheel type tractive elements or track assembly type tractive elements mounted to the third and fourth axles; and
A control mechanism (#16, #17).
However, Bauer is silent about wherein each of the plurality of hubs is configured to mount, one at a time, both of a wheel type tractive element and a track assembly type tractive element to the corresponding axle such that the power machine can be changed between using the wheel type tractive elements and the track assembly type tractive elements; and a control mechanism configured to control the first and second drive motors using a first displacement control scheme when wheel type tractive elements are mounted to the axles, and to control the first and second drive motors using a second displacement control scheme when track assembly type tractive elements are mounted to the axles, the first displacement control scheme being different than the second displacement control scheme. Baillargeon discloses a cab (#3) mounted on the frame; lift arm assembly (#43) pivotally coupled to the frame rearward of at least a portion of the cab and extending forward of the frame; and wherein each of the plurality of hubs is configured to mount (Mounting structures for wheels #33, #37 or endless tracks #79), one at a time, both of a wheel type tractive element (#33, #37) and a track assembly type tractive element (#79) to the corresponding axle such that the power machine can be changed between using the wheel type tractive elements and the track assembly type tractive elements; and a control mechanism (Controller inside 7) configured to control the first and second motors using a first displacement control scheme (Column 2, Lines 35-47. The first displacement control scheme is for snow) when wheel type tractive elements are mounted to the axles, and to control the first and second motors using a second displacement control scheme (Column 2, Lines 48-51. The second displacement control scheme is for firmer ground) when track assembly type tractive elements are mounted to the axles, the first displacement control scheme being different than the second displacement control scheme (One scheme is for snow and another is for firmer ground. Therefore, they’re different). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a cab mounted on the frame; a lift arm assembly pivotally coupled to the frame rearward of at least a portion of the cab and extending forward of the frame; and wherein each of the plurality of hubs is configured to mount, one at a time, both of a wheel type tractive element and a track assembly type tractive element to the corresponding axle such that the power machine can be changed between using the wheel type tractive elements and the track assembly type tractive elements, and a control mechanism configured to control the first and second drive motors using a first displacement control scheme when wheel type tractive elements are mounted to the axles, and to control the first and second drive motors using a second displacement control scheme when track assembly type tractive elements are mounted to the axles, the first displacement control scheme being different than the second displacement control scheme. The motivation would have been to increase the utility of the system by providing means to attach different types of transportation means for different work activities.
Furthermore, Bauer as modified is silent about the first motor being a first variable displacement drive motor coupled to the first and second axles and configured to rotate the first and second axles to drive the wheel type tractive elements or track assembly type tractive elements mounted to the first and second axles; and the second motor being a second variable displacement drive motor coupled to the third and fourth axles and configured to rotate the third and fourth axles to drive the wheel type tractive elements or track assembly type tractive elements mounted to the third and fourth axles. Dow discloses a first variable displacement drive motor (#44) coupled to the first and second axles and configured to rotate the first and second axles to drive the wheel type tractive elements or track assembly type tractive elements mounted to the first and second axles; a second variable displacement drive motor (#44’) coupled to the third and fourth axles and configured to rotate the third and fourth axles to drive the wheel type tractive elements or track assembly type tractive elements mounted to the third and fourth axles; and a control mechanism (#20) configured to control the first and second variable displacement drive motors. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the first and second drive motors, variable displacement drive motors, the first variable displacement drive motor coupled to the first and second axles and configured to rotate the first and second axles to drive the wheel type tractive elements or track assembly type tractive elements mounted to the first and second axles; the second variable displacement drive motor coupled to the third and fourth axles and configured to rotate the third and fourth axles to drive the wheel type tractive elements or track assembly type tractive elements mounted to the third and fourth axles; and to make the control mechanism configured to control the first and second variable displacement drive motors using a first displacement control scheme when wheel type tractive elements are mounted to the axles, and to control the first and second variable displacement drive motors using a second displacement control scheme when track assembly type tractive elements are mounted to the axles. The motivation would have been to vary torque and speed.
As to Claim 12, Bauer as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Bauer as modified also teaches wherein the control mechanism (Bauer: #16, #17) is configured to control the first and second variable displacement drive motors using the first displacement control scheme when wheel type tractive elements are mounted to the axles to prevent variable displacement of the first and second variable displacement drive motors, and to control the first and second variable displacement drive motors using the second displacement control scheme when track assembly type tractive elements are mounted to the axles to allow variable displacement of the first and second variable displacement drive motors.
As to Claim 13, Bauer as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Bauer as modified also teaches wherein the first displacement control scheme limits the first and second variable displacement drive motors (Dow: #44, #44’) to low range, high displacement operation.
As to Claim 14, Bauer as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Bauer as modified also teaches wherein the second displacement control scheme allows both low range, high displacement operation and high range, low displacement operation of the first and second variable displacement drive motors (Dow: #44, #44’).
As to Claim 15, Bauer as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Bauer as modified also teaches further comprising a user input in communication with the control mechanism (Bauer: #16, #17) and configured to allow an operator to indicate a type of tractive element mounted on the axles to control which of the first and second displacement control schemes is implemented by the displacement controller.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678